PER CURIAM:
Ramiro Lucio Leal-Chavez appeals his 60-month sentence, imposed below the guideline range, after being convicted of illegal entry after deportation, in violation of 8 U.S.C. § 1326. The district court did not err by considering the nature of Leal-Chavez’s prior conviction; Leal-Chavez’s constitutional arguments are foreclosed by binding Supreme Court and Eleventh Circuit precedent. See Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. *7971219, 140 L.Ed.2d 350 (1998); United States v. Beckles, 565 F.3d 832 (11th Cir.2009); United States v. Spears, 443 F.3d 1358 (11th Cir.2006).
AFFIRMED.